          Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JOSEPH JAMES DEGRAFF,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                               19-CV-6177F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER and
                                 JUSTIN GOLDSTEIN, of Counsel
                                 6000 North Bailey Avenue, Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202, and

                                 VERNON NORWOOD
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza – Room 3904
                                 New York, New York 10278, and

                                 JOSHUA R. SUMNER
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 601 E. 12 Street, Room 965
                                 Kansas City, Missouri 64106, and

1 Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 2 of 17




                             KATHRYN L. SMITH
                             United States Attorney’s Office
                             100 State Street
                             Rochester, New York 14614


                                    JURISDICTION

       On April 7, 2020, the parties to this action, consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. No. 15). The matter is presently

before the court on motions for judgment on the pleadings filed by Plaintiff on August 8,

2019, (Dkt. No. 8), and by Defendant on November 5, 2019 (Dkt. No. 13).



                                 PROCEDURAL HISTORY

       Plaintiff Joseph James Degraff (“Plaintiff”), brings this action under the Social

Security Act (“the Act”), 42 U.S.C. § 405(g), seeking judicial review of the Commissioner

of Social Security’s final decision denying Plaintiff’s applications filed with the Social

Security Administration (“SSA”), on October 30, 2015, for child’s insurance benefits

under Title II and Supplemental Security Income benefits under Title XVI of the Act

(“disability benefits”), alleging he became disabled on December 17, 2001, because of

anxiety, depression, autism spectrum disorder (“ASD”), and post-traumatic stress

disorder (“PTSD”).

       Plaintiff’s application for disability benefits was initially denied on February 11,

2016. (R. 10). At Plaintiff’s timely request, on March 20, 2018, a hearing was held in

Rochester, New York (R. 162-93), where Administrative Law Judge Brian LeCours

(“ALJ”), Plaintiff, Plaintiff’s attorney James Redmond, Esq., (“Redmond”), and vocational

expert Eric Pruitt (“VE”) testified. On May 22, 2018, the ALJ issued a decision denying

                                              2
          Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 3 of 17




Plaintiff’s claim (R. 10-20) (“the ALJ’s decision”), which Plaintiff timely appealed to the

Appeals Council. (R. 4). On January 8, 2019, the Appeals Council issued a decision

denying Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s

final decision. (R. 1-6). On March 11, 2019, Plaintiff commenced the instant action

seeking judicial review of the ALJ’s decision. (Dkt. No. 1).

        Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.

                                             BACKGROUND

        On August 8, 2019, Plaintiff filed a motion for judgment on the pleadings (Dkt.

No. 8) (“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. No. 8-1) (“Plaintiff’s Memorandum”). On

November 5, 2019, Defendant filed a motion for judgment on the pleadings (Dkt. No.

13) (“Defendant’s Motion”), attaching Defendant’s Brief in Support of the Defendant’s

Motion for Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to

Local Rule 5.5 for Social Security Cases (Dkt. No. 13-1) (“Defendant’s Memorandum”).

On November 13, 2019, Plaintiff filed Plaintiff’s Reply Brief (Dkt. No. 14) (“Plaintiff’s

Reply”). Oral argument was deemed unnecessary.



                                                   FACTS 2

        Plaintiff Joseph James Degraff (“Plaintiff”), born March 21, 1992, was nine years

old as of Plaintiff's asserted disability onset date of December 17, 2001. (R. 19).

Plaintiff is a high school graduate with special education services. (R. 307, 338).


2In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 4 of 17




       On July 6, 2012, Plaintiff's primary care physician Jeffrey Vuillequez, M.D. (“Dr.

Vuillequez”), completed an annual physical on Plaintiff who reported a knee abrasion

from a bicycle accident, noted that Plaintiff reported anxiety that improved by Plaintiff

living alone, that Plaintiff lacked motivation and direction, and preferred not to see a

mental health counselor. (R. 440-43).

       On September 9, 2014, Amy A. Loblaw, LCAT (“Ms. Loblaw”), a mental health

counselor with Hillside Children’s Services (“Hillside”), completed a psychological

assessment on Plaintiff and noted that Plaintiff reported increased stress triggered by

personal issues. Ms. Loblaw evaluated Plaintiff with a very limited ability to perform

simple and complex tasks independently, maintain attention and concentration, poor

concentration that required redirection, and poor interpersonal skills. (R. 577-78).

       On September 19, 2014, Ms. Loblaw provided counseling to Plaintiff and

evaluated Plaintiff with normal appearance, clear speech, normal perception with some

preoccupations, intermittent eye contact, constricted affect, average intelligence, and

mildly impaired judgment. (R. 431).

       On February 23, 2015, Ms. Loblaw completed an employability assessment on

Plaintiff, noted that Plaintiff had difficulty managing everyday stressors, exhibited

pressured speech and poor social cue awareness, was limited in his ability to perform

simple and complex tasks independently, maintain concentration and attention and a

regular schedule, and capable of performing low stress and simple tasks less than 25

percent of the time. (R. 575).




                                              4
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 5 of 17




       On July 10, 2015, Dr. Vuillequez noted that Plaintiff reported chronic throat

clearing, prescribed an antihistamine, and noted that Plaintiff was pleasant, talkative,

mildly anxious, in no distress, and not receiving any mental health counseling. (R. 450).

       On July 14, 2015, Yu-Ying Lin, Ph.D., (“Dr. Lin”), completed an employability

assessment on Plaintiff and opined that Plaintiff had a moderate limitation to performing

simple tasks independently and maintaining attention and concentration. Dr. Lin further

opined that Plaintiff would be limited to working 10 hours weekly over a four-to-six-

month period. (R. 566).

       On November 2, 2015, Ms. Loblaw completed a second employability

assessment on Plaintiff and noted that Plaintiff was limited to performing simple and

complex tasks independently, maintaining concentration, attention, and a regular

schedule, and capable of performing low stress and simple tasks less than 25 percent

of the time. (R. 559).

       On January 7, 2016, Dr. Vuillequez noted that Plaintiff reported increased anxiety

in social situations and that Plaintiff believed his mental issues were disabling. Upon

examination, Dr. Vuillequez noted that Plaintiff was alert, oriented, cooperative, and in

no distress. (R. 452-54).

       On February 6, 2016, Christine Ransom, Ph.D., (“Dr. Ransom”), completed a

consultative psychiatric examination of Plaintiff and evaluated Plaintiff with mild

difficulties performing complex tasks, relating adequately with others and appropriately

dealing with stress. Dr. Ransom noted that Plaintiff reported no psychiatric

hospitalizations, denied clinical level depression, generalized anxiety, panic attacks,

cognitive symptoms or deficits, and opined that Plaintiff’s episodic psychiatric condition



                                             5
         Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 6 of 17




would not significantly interfere with Plaintiff's ability to function on a daily basis. (R.

465).

        On July 25, 2016, Ms. Loblaw provided mental health counseling to Plaintiff and

completed an employability assessment that noted Plaintiff was limited to performing

simple and complex tasks independently, maintaining concentration, attention, and a

regular schedule, and capable of performing low stress and simple tasks less than 25

percent of the time. (R. 557).

        On March 31, 2017 and November 10, 2017, Stefanie Greisch, LMSW (“Ms.

Greisch”), completed an employability assessment on Plaintiff, noted that she had

provided bi-weekly mental health counseling to Plaintiff for two years, and that Plaintiff

was limited to performing simple and complex tasks independently, maintaining

concentration and attention for rote tasks, attending to a routine and was capable of

maintaining a schedule less than 25 percent of the time. (R. 547).

        On December 29, 2017, Dr. Vuillequez completed a medical source statement on

Plaintiff and noted that Plaintiff had marked limitations to Plaintiff's ability to interact with

others, maintain concentration, persistence and pace, adapt and manage himself, and

that Plaintiff’s mental health impairment and treatment would result in Plaintiff being

absent from work more than four days each month. (R. 488).

        On January 5, 2018, Ms. Greisch noted that Plaintiff was unable to meet

competitive work standards, had no ability to complete a normal workday, perform at a

consistent pace, and would likely miss more than four days of work each month. (R.

589).




                                                6
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 7 of 17




                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has




                                             7
         Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 8 of 17




instructed . . . that the factual findings of the Secretary, 3 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464 (2d Cir. 1982). If the claimant meets the criteria at any of the five steps,

the inquiry ceases and the claimant is not eligible for disability benefits. 20 C.F.R. §§

404.1520 and 416.920. The first step is to determine whether the applicant is engaged

in substantial gainful activity (“SGA”) during the period for which the benefits are

claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). The second step is whether the

applicant has a severe impairment which significantly limits the physical or mental ability

to do basic work activities, as defined in the relevant regulations. 20 C.F.R. §§

404.1520(c) and 416.920(c). Third, if there is an impairment and the impairment, or its

equivalent, is listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations

(“Appendix 1” or “the Listings”), and meets the duration requirement, 4 there is a

presumption of inability to perform SGA and the claimant is deemed disabled regardless

of age, education, or work experience. 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A);

20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth step, however, if the impairment

or its equivalent is not listed in Appendix 1, the Commissioner must then consider the




3 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of

the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
4 The duration requirement mandates the impairment must last or be expected to last for at least a

continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.

                                                  8
          Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 9 of 17




applicant’s “residual functional capacity” (“RFC”), which is the ability to perform physical

or mental work activities on a sustained basis, notwithstanding the limitations posed by

the applicant’s collective impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-

(f), and the demands of any past relevant work (“PRW”). 20 C.F.R. §§ 404.1520(e) and

416.920(e). If the applicant remains capable of performing PRW, disability benefits will

be denied, id., but if the applicant is unable to perform PRW relevant work, the

Commissioner, at the fifth step, must consider whether, given the applicant’s age,

education, and past work experience, the applicant “retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks and

citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of proof is on

the applicant for the first four steps, with the Commissioner bearing the burden of proof

on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008).

        In the instant case, Plaintiff argues the ALJ erred in failing to adhere to the

treating physician’s rule in explaining the weight afforded to opinions rendered by Dr.

Vuillequez, Ms. Loblaw, Ms. Greisch, and consultative examiner Dr. Lin, Plaintiff’s

Memorandum at 21-27, provided no discussion to support the ALJ’s finding that Plaintiff

did not meet the criteria for disability under §§ 12.06, 12.10 and 12.11 of listed

impairments, 5 id. at 27-30, and, alternatively, by misapplying the “five-day rule” failed to


5
  The court does not address Plaintiff's argument that Plaintiff's impairments meet or equal § § 12.06,
12.10 and 12.11 of listed impairments. To meet the required level of severity for disability under
Paragraph B of §§ 12.06, 12.10, or 12.11, a claimant’s mental impairment must result in “marked”
limitations in two areas or an “extreme” limitation in one area of functioning that include (a) understanding,
remembering and applying information; (b) interacting with others; (c) concentrating, persisting, or
maintaining pace, and (d) adapting or managing oneself. See 20 C.F.R. Pt. 404, Subpt. P, App’x. 1, § §
12.06, 12.10, 12.11. As discussed, see, Discussion, infra, at 8-14, substantial evidence supports the

                                                      9
         Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 10 of 17




develop the record. Id. at 13-21. Defendant argues the ALJ provided sufficient reasons

for discounting the opinions of Plaintiff’s medical treatment sources, Defendant’s

Memorandum at 20-26, that the ALJ’s determination that Plaintiff did not meet the

criteria under §§ 12.06, 12.10 and 12.11 is supported by substantial evidence in the

record, id. at 29-30, and that the ALJ did not misapply the “five-day rule.” Id. at 14-17.

        A.       “Five-Day Rule” and Failure to Develop the Record

        Plaintiff argues that despite the ALJ acknowledging that treatment records from

Ms. Greisch and Ms. Loblaw for the period between 2016 and 2018 were absent from

the record (R. 178), the ALJ improperly relied on the so called “five-day rule” (“the rule”),

20 C.F.R. § 416.1435(a), admitting some but not all of the supplemental records

submitted by Plaintiff on March 22, 2018. Plaintiff’s Memorandum at 13-21. Defendant

argues that the ALJ acted within the ALJ’s discretion to admit only a portion of Plaintiff's

supplemental records. Specifically, Defendant maintains that the ALJ did not misapply

the five-day rule, as Plaintiff erred by not, as specifically requested by the ALJ during

Plaintiff's hearing (R. 179), as required by the rule, including a late submission motion

with compelling reasons to excuse Plaintiff's failure to notify the ALJ about absent

records from Ms. Loblaw and Ms. Greisch from March 15, 2016 to March 21, 2018 (R.

30-161), and a March 15, 2018, narrative/update from Ms. Greisch, five or more days

before Plaintiff's hearing, and that no error resulted from the ALJ’s decision to admit

only a portion of Plaintiff's supplemental records, as such records were duplicative of




ALJ’s decision to afford little weight to Dr. Vuillequez’s finding that Plaintiff’s anxiety results in marked
limitations to Plaintiff's ability to interact with others, maintain concentration, persistence or pace, adapt
and manage himself and that Plaintiff would be absent from work more than four days monthly. (R. 17).
Plaintiff is therefore unable to meet the criteria for disability under §§ 12.06, 12.010 or 12.11 of the listed
impairments.

                                                       10
       Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 11 of 17




Ms. Greisch and Ms. Loblaw’s medical source statements previously accounted for in

the ALJ’s residual functional capacity assessment of Plaintiff. Defendant’s

Memorandum at 14-17. Plaintiff’s argument is without merit.

       The so-called “five-day rule” to which the parties refer is a recently enacted SSA

regulation requiring, as of May 1, 2017, that a disability benefits claimant submit or

inform the ALJ of any evidence at least five business days prior to the scheduled

administrative hearing. 20 C.F.R. § 416.1435(a) (“§ 416.1435(a)”). ALJs may decline

to consider records submitted subsequent to a hearing, or alternatively, decline to

attempt to obtain such evidence unless the claimant provides compelling reasons for

late submissions that include being misled by some agency action, a physical, mental,

educational, or linguistic limitation, or “[s]ome other unusual, unexpected, or

unavoidable circumstance beyond [the claimant’s] control” prevented the claimant’s

compliance with the five-day rule. 20 C.F.R. § 416.1435(b).

       In this case, during Plaintiff's March 20, 2018, administrative the hearing, the ALJ

specifically addressed the absent records

       ALJ: Have you requested these records, Counsel?
       ATTY: Yes, apparently we have, Your Honor. I’m sorry, I thought that we had
       them in, but.
       ALJ: Well, they’re not timely. You didn’t send a five-day letter. I’ll give you till
       Friday.
       ATTY: Okay.
       CLMT: I actually have a letter from my therapist.
       ALJ: We need running records, sir. You can give me a letter but that’s not timely
       either.
       CLMT: Okay.
       ALJ: We schedule on 75-day notice. Your counsel probably explained to you
       that evidence was due five days before today.
       CLMT: Okay.
       ALJ: Now, obviously, we do have some opinion from that provider. I don’t know
       what this letter says, but we may already have that in the file. Counsel, I’ll give
       you till Friday to get Hillside –

                                             11
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 12 of 17




       ATTY: Okay.
       ALJ: --and I’m not saying I’ll take it at that point, but I want you to accompany the
       letter, the records with a late submission motion.
       ATTY: Okay.
       ALJ: So what I’m agreeing to do is see the records in line with your motion and
       consider your motion.
       ATTY: Okay.

(R. 178-80).

On March 22, 2018, Plaintiff timely, as per the ALJs request at the administrative hearing,

filed 132 pages of supplemental treatment notes from Ms. Greisch and Ms. Loblaw for

the period from March 15, 2016 to March 21, 2018 (R. 30-161), and a March 15, 2018,

narrative/update from Ms. Greisch the existence of which Plaintiff testified to during

Plaintiff's hearing (R. 178), one day before the ALJ’s stated deadline on Friday, March

23, 2018, but did not include the motion requested by the ALJ.

       It is well settled in the Second Circuit that “‘the ALJ, unlike a judge in a trial, must

himself affirmatively develop the record’ in light of ‘the essentially non-adversarial nature

of a benefits proceeding.’” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (quoting

Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d Cir. 1982)). “This duty arises

from the Commissioner’s regulatory obligations to develop a complete medical record

before making a disability determination, 20 C.F.R. § 404.1512(d)-(f) (1995), and exists

even when, as here, the claimant is represented by counsel.” Id. (citing Perez v.

Chater, 77 F.3d 41, 47 (2d Cir. 1996)). In the instant case, although Plaintiff timely filed

the subject supplemental treatment records as the ALJ requested, Plaintiff failed to also

file, as specifically requested by the ALJ (R. 179), a late submission motion with an

explanation to excuse Plaintiff's failure to file the records within five days of Plaintiff's

hearing in accordance with § 416.1435(b), permitting the ALJ to admit some but not all



                                               12
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 13 of 17




of Plaintiff's supplemental records in the absence of a reasonable excuse by Plaintiff.

As such, the ALJ’s refusal to accept all of Plaintiff's belatedly submitted records is not

attributable to the ALJ’s improper reliance on the five-day rule as Plaintiff asserts. See

Palmeri v. Saul, 2020 WL 1445260, at *4 (W.D.N.Y. Mar. 25, 2020) (no remand where

plaintiff provides no acceptable reason for untimely submission of records under §

416.1435(b), and supplemental records do not otherwise undermine ALJ’s decision).

Plaintiff's motion on this issue is DENIED.

       B.     Treating Physician Rule

       Plaintiff further maintains the ALJ violated the treating physician’s rule in

determining Plaintiff’s RFC by accepting the consultative opinion of Dr. Lin that Plaintiff's

limitations were “mild” instead of Dr. Vuillequez’s finding that Plaintiff had “marked”

limitations to Plaintiff's ability to interact with others, maintain concentration, persistence

and pace, adapt and manage himself, and that Plaintiff’s mental health impairment and

treatment would result in Plaintiff being absent from work more than four days each

month (R. 488). Plaintiff’s Memorandum at 21-24. Defendant maintains that the ALJ

provided sufficient reasons for discounting Dr. Vuillequez’s finding that Plaintiff had

marked limitations to functioning and would miss more than four days of work each

month, as such finding was inconsistent with Dr. Vuilliquez’s own treatment notes and

substantial evidence in the record. Defendant’s Memorandum at 21-26.

       Plaintiff's disability application filed on October 30, 2015, is subject to the treating

physician rule. See 20 C.F.R. §§ 404.1527, 416.927 (2017). Generally, the opinion of a

treating physician is entitled to significant weight but only when “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and [] not



                                              13
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 14 of 17




inconsistent with other substantial evidence in the case record.” Crowell v. Comm’r of

Soc. Sec. Admin., 705 Fed. App’x. 34, 35 (2d Cir. 2017) (quoting Burgess v. Astrue

(“Burgess”), 537 F.3d 117, 128 (2d Cir. 2008), 20 C.F.R. § 404.1527(d)(2)). In

instances where the ALJ discounts a treating physician’s opinion however, the ALJ must

set forth “good reasons” for doing so. Burgess, 537 F.3d at 129 (citing Halloran v.

Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)). The failure to provide good reasons for

rejecting a treating physician opinion is grounds for remand. Schall v. Apfel, 134 F.3d

496, 503-05 (2d Cir. 2004) (per curiam) (“We do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating

physician[’s] opinion and we will continue remanding when we encounter opinions from

ALJ’s that do not comprehensively set forth reasons for the weight assigned to a

treating physician’s opinion.”).

       Under the so-called “treating physician rule,” the opinion of a treating physician is

entitled to significant weight where it is supported by medical evidence in the record,

and to controlling weight where it is “well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial evidence

in the case record.” 20 C.F.R. § 404.1527(d)(2). Treating physician opinions, however,

are not determinative and are granted controlling weight only when they are not

inconsistent with other controlling evidence. 20 C.F.R. § 404.1527(d); Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (citing Veino v. Barnhart, 312 F.3d 578, 588

(2d Cir. 2002)).

       In the instant case, substantial evidence in the record supports the ALJ’s

determination to afford little weight to Dr. Vuillequez’s finding that Plaintiff had a marked



                                             14
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 15 of 17




limitation to interacting with others, maintaining concentration, persistence and pace,

adapting or managing himself, and would be absent more than four days from work

monthly. (R. 17). In particular, Dr. Vuillequez’s treatment notes establish that Plaintiff’s

anxiety was under control and that Plaintiff exhibited indicators of psychiatric normality.

Specifically, on July 10, 2015, Dr. Vuillequez noted that Plaintiff’s mental functioning

was “okay.” (R. 450). On January 7, 2016, Dr. Vuillequez noted that Plaintiff was

pleasant, oriented, cooperative and in no mental distress. (R. 454). On January 25,

2017, Dr. Vuillequez noted that Plaintiff was alert, oriented and cooperative, and

reported that he was volunteering at a church and had a good relationship with his

supervisor. (R. 473). The ALJ’s determination that Dr. Vuillequez’s treatment notes

undermined Dr. Vuillequez’s opinion that Plaintiff had marked limitations to interacting

with others, maintaining concentration, persistence and pace, adapting and managing

himself, and that Plaintiff’s mental health impairment and treatment would result in

Plaintiff being absent from work more than four days each month (R. 488), is therefore

supported by substantial evidence in the record. Plaintiff's motion is DENIED.

       Plaintiff's argument, Plaintiff's Memorandum at 24, that the ALJ erred by failing to

provide sufficient reasons to support the ALJ’s determination to afford less weight to Dr.

Lin’s opinion that Plaintiff was limited to working 10 hours weekly is also without merit.

Significantly, the ALJ provided the following explanation for affording significant weight

to only a portion of Dr. Lin’s opinion, i.e., that Plaintiff's limitations were “mild”:

        as [the] opinion [w]as generally consistent with the results of [Dr. Lin’s]
       evaluation, during which [Dr. Lin] observ[ed] abnormalities in the claimant’s
       functioning during a mental status examination; however, given the treatment
       history described above [R. 13-17], I find that [Dr. Lin’s] conclusion that [Plaintiff]
       would be limited to working 10 hours per week, over a period of four-to-six
       months, is not supported by the record.

                                                15
           Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 16 of 17




(R. 18).

The ALJ also contrasted Dr. Lin’s finding on Plaintiff's limitation to working only 10 hours

per week with Dr. Ransom’s consultative examination of Plaintiff on February 6, 2016,

wherein Dr. Ransom noted that Plaintiff reported no psychiatric hospitalizations, denied

clinical level depression, generalized anxiety, panic attacks and cognitive deficits,

Plaintiff exhibited only mild limitations to performing complex tasks, relating adequately

to others, and Dr. Ransom opined that Plaintiff's episodic psychiatric condition would not

significantly interfere with Plaintiff's ability to function on a daily basis. (R. 18). The

ALJ’s determination to afford less weight to the portion of Dr. Lin’s opinion regarding

Plaintiff's limitation to working 10 hours per week is therefore adequately explained and

supported by substantial evidence in the record. See Rivera v. Berryhill, 312 F.Supp.

3d 375, 380 (W.D.N.Y. 2018) (quoting Tankisi v. Commissioner, 521 Fed. App’x. 29, 34

(2d Cir. 2013) (no remand where ALJ discounted medical opinion and record contained

sufficient evidence upon which the ALJ based claimant’s RFC)). Plaintiff's motion on

this issue is DENIED.

       Plaintiff's further argument, Plaintiff's Memorandum at 25-26, that the ALJ

improperly afforded weight to the opinions of Ms. Loblaw and Ms. Greisch is also

without merit. As social workers, Ms. Loblaw and Ms. Greisch are considered “other

sources” rather than “acceptable medical sources” and their opinions, accordingly, are

not presumptively entitled to controlling weight. See Sirris v. Colvin, 2016 WL 6090585,

at *3 (W.D.N.Y. Oct. 19, 2016) (citing Seignious v. Colvin, 2016 WL 96219, at *6

(W.D.N.Y. Jan. 8, 2016)). Nonetheless, ALJs are required to evaluate opinions from

“other sources” on key issues such as the severity and functional effects of claimant’s

                                               16
        Case 6:19-cv-06177-LGF Document 16 Filed 06/26/20 Page 17 of 17




impairments and provide findings on whether (1) the source examined the claimant; (2)

the opinion was rendered by a treating source; (3) the opinion is supported by relevant

evidence; (4) the opinion is consistent with the record as a whole; (5) the opinion was

rendered by a specialist, and any other factors that tend to support or contradict the

opinion. See 20 C.F.R. § 416.927(c)(1-6) (“§ 416.927(c)(1-6)”).

       In the instant case, the ALJ afforded “some” weight to the opinions of Ms. Loblaw

and Ms. Greisch (R. 17), specifically reasoning that such opinions were inconsistent

with Plaintiff’s lack of formal psychiatric treatment by a licensed psychologist or

psychiatrist, that Plaintiff was not prescribed medication to treat Plaintiff's anxiety, and

that such findings were inconsistent with Dr. Vuillequez’s treatment notes of Plaintiff.

The ALJ’s determination to afford some weight to the findings of Ms. Loblaw and Ms.

Greisch is therefore in accordance with § 416.927(c)(1-6). Plaintiff's motion on this

issue is DENIED.



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. No. 8) is DENIED; Defendant’s

Motion (Dkt. No. 13) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                               /s/ Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE

DATED:        June 26, 2019
              Buffalo, New York




                                              17
